PER CURIAM.
Defendant appeals his conviction and sentence on the ground of prosecutorial misconduct during closing arguments. We hold that these remarks do not rise to the level of prejudice necessary to warrant a new trial. See Breedlove v. State, 413 So.2d 1 (Fla.1982), cert. denied, 459 U.S. 882, 103 S.Ct. 184, 74 L.Ed.2d 149 (1982); State v. Murray, 443 So.2d 955, 956 (Fla.1984) (error does not warrant reversal unless it was “so prejudicial as to vitiate the entire trial”). Compare Alvarez v. State, 574 So.2d 1119 (Fla. 3d DCA 1991) (egregious comments made throughout the State’s closing argument required reversal).
We find no merit m the other issues raised on appeal.
Affirmed.